DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	No claims were amended. The status of claim 1-19 remains pending.

Response to Arguments
3.	Applicant's arguments filed on March 9, 2022 have been fully considered but they are not persuasive.

4.	With respect to the Double Patenting Rejection, the Applicant alleged that the claims of Patent ‘235 do not address load balancing within the satellite network, let alone load balancing at the claimed levels of hierarchy.
5.	In response, the Examiner respectfully disagree with the Applicant’s characterization of the  claims of Patent ‘235 because what is disclosed by the claims of ‘235 Patent are the functional equivalent of the claims of the instant Application.  Moreover, the aspect of load balancing in the satellite network is clearly disclosed by the claims by ‘235 Patent.
	In addition, the Examiner respectfully submits the instant claims can be reasonably derived from the claims of the Patent ‘235.  In view of that, the Double Patenting Rejection is maintained.

6.	With respect to the 35 U.S.C. 102 rejection of claims 1-4, 15 and 18, the Applicant alleged that “contrary to the assertions made in the Office Action, Xu does not appear to discloses selection of an inroute set , as recited in the independent claim 1.
7.	In response, the Examiner respectfully disagrees with the Applicant’s arguments because XU under the broadest reasonable interpretation does teach the Applicant claimed invention.  In particular, XU discloses adaptive inroute selection in relation to the load (section 0160) and allocation of bandwidth to inroute groups in the satellite network (section 0027-0032, 0036-0037, 0043-0064), wherein the inroute groups have different symbol rates (section 0038).
	The inroute set selection argued by the Applicant is clearly disclosed  by XU.  As consequence of that, the Examiner respectfully maintains the rejection.



Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


9.	Claims 1-4, 15, 18 (Instant Application 17/074,462) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4-6 of U.S. Patent No. 10, 820,235 B2  in view of Xu et al (US 2016/0072691 A1).  

Instant Application 17/074,462
U.S. Patent No. 10,820,235
1.  A method comprising: selecting an inroute set carrying traffic load in a 
satellite communication system, based on a predetermined time interval;  
performing a super inroute group load balance between at least one super 
inroute group contained in the selected inroute set, each of the at least one 
super inroute group having a different symbol rate;  performing an inroute 
group load balance between one or more inroute groups contained in each of the 
at least one super inroute group, each of the one or more inroute groups having 
a different modulation rate;  and performing an inroute load balance between 
one or more inroutes contained in each of the one or more inroute groups, 
wherein the traffic load includes at least guaranteed service terminal traffic 
and/or backlog terminal traffic, and wherein traffic load for the satellite 
communication system is balanced across the at least one super inroute group, 
the one or more inroute groups, and the one or more inroutes. 

Difference: on Inroute Set Definition Packets (ISDP) received from a 
remotely located inroute resource manager for the satellite communication 
system, selecting an inroute group for the new terminal, admitting the new terminal to a selected inroute from one or more inroutes contained in the selected inroute group based, at least in part, on a channel quality indicator (CQI) of the new terminal, each of the one or more inroutes having the same symbol rate and modulation rate
1.  A method comprising: selecting an inroute set for a new terminal from 
at least one inroute set carrying traffic load in a satellite communication 
system based, in part, on Inroute Set Definition Packets (ISDP) received from a 
remotely located inroute resource manager for the satellite communication 
system;  selecting a super inroute group for the new terminal from at least one 
super inroute group contained in the selected inroute set, each of the at least 
one super inroute group having a different symbol rate;  selecting an inroute 
group for the new terminal from one or more inroute groups contained in the 
selected super inroute group, each of the one or more inroute group having a 
different modulation rate;  admitting the new terminal to a selected inroute 
from one or more inroutes contained in the selected inroute group based, at 
least in part, on a channel quality indicator (CQI) of the new terminal, each 
of the one or more inroutes having the same symbol rate and modulation rate;  
and transmitting and receiving data, by the new terminal, using the selected 
inroute, wherein inroute traffic load in the satellite communication system 
includes guaranteed service terminal traffic and/or backlog terminal traffic, 
and wherein the inroute traffic load in the satellite communication system is 
balanced across the at least one inroute set, the at least one super inroute 
group, the one or more inroute groups, and the one or more inroutes. 

2.  The method of claim 1, wherein performing a super inroute group load 
balance further comprises: balancing committed traffic load across super 
inroute groups contained in the selected inroute set;  and balancing backlog 
traffic load across super inroute groups contained in the selected inroute set. 

3.  The method of claim 1, wherein the inroute set is selected based on at 
least one of a backlog load metric of backlog terminals associated with each 
inroute set and a committed bandwidth load metric of guaranteed service terminals associated with each inroute set. 
 

3.  The method of claim 2, wherein balancing committed traffic load further 
comprises: determining a mean committed service load density for the selected 
inroute set;  determining a committed service load density of each super 
inroute group within the selected inroute set;  and moving one or more guaranteed service terminals across the at least one super inroute group until committed load density of each super inroute group is within a predetermined tolerance of the mean committed service load density of the selected inroute set. 

4.  The method of claim 1, further comprising: determining a committed load 
metric for each of the at least one inroute set based on all guaranteed service 
terminals contained therein;  determining a backlog load metric for each of the 
at least one inroute set based on all backlog terminals contained therein;  and 
including the committed load metric and the backlog load metric in the ISDP 
received from the inroute resource manager. 




4.  The method of claim 3, wherein the one or more guaranteed service terminals are moved based, at least in part, on a CQI and committed load of each guaranteed service terminal within the selected inroute set. 

6.  The method of claim 1, wherein the super inroute group is selected based on at least one of a CQI of the new terminal, a backlog of the new terminal, a backlog load density associated with each super inroute group, and a committed service load density associated with each super inroute group. 











15.  The method of claim 1, wherein performing an inroute group load balance 
further comprises: balancing committed traffic load across inroute groups 
contained in each of the at least one super inroute group;  and balancing 
backlog traffic load across inroute groups contained in each of the at least 
one super inroute group. 

See, claim 1




18.  The method of claim 1, wherein performing an inroute load balance further 
comprises: balancing committed traffic load across inroutes contained in each 
of the one or more inroute groups;  and balancing backlog traffic load across 
inroutes contained in each of the one or more inroute groups. 

5.  The method of claim 4, further comprising: selecting the inroute set 
based on the committed load metrics of the at least one inroute set, if the new 
terminal is a guaranteed service terminal;  and selecting the inroute set based 
on both the committed load metrics and the backlog load metrics of the at least 
one inroute set, if the new terminal is a backlog terminal. 
 











	Regarding claim 1 (Instant Application 17/074462), claim 1 of U.S. Patent No. 10,820,235 substantially discloses the subject matter of the instant claim but to teach: selecting based on predetermined time interval.
	
	However, Xu et al (US 2016/0072691 A1) from the same field of endeavor (see, systems and methods and for bandwidth management, including monitoring each bandwidth usage in each terminal groups, load balancing for the IGs, section 0011-0012, 0063, 0163) discloses: selecting (see, allocation in the form of inroute and IGs to the terminals, section 045-0046, , see, the bandwidth manager 22 in coordination with inroute group manager, monitors over time bandwidth usage, determination of targeted allocation of the bandwidth for each TG in relation usage of terminals,  and issuing of scaling factor, section 0008-0009,  0031-0033, 0037)) based on predetermined time interval (see, monitored bandwidth usage over time, section 0008-0009, 0031-0033); 

	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus for managing bandwidth usage in each terminal groups as taught by Xu ‘691 with teaching of the above cited U.S. Patent ‘352.  The motivation would have been to provide bandwidth allocation based on the subscribe rate.

Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

11.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


12.	Claims 1-2, 15, 18 are rejected under 35 U.S.C. 102 (a1) as being anticipated by Xu et al (US 2016/0072691 A1).

  	Regarding claim 1, XU ‘691 discloses a method (see, systems and methods and for bandwidth management, including monitoring each bandwidth usage in each terminal groups, load balancing for the IGs, section 0011-0012, 0063, 0163) comprising: selecting an inroute set (see, allocation in the form of inroute and IGs to the terminals, section 045-0046) carrying traffic load (see, the bandwidth manager 22 in coordination with inroute group manager, monitors over time bandwidth usage, determination of targeted allocation of the bandwidth for each TG in relation usage of terminals,  and issuing of scaling factor, section 0008-0009,  0031-0033, 0037) in a satellite communication system (fig. 1, satellite network made up of satellites 12a and 12b coupled to a bandwidth manager 22, section 0039-0041, fig. 2, the bandwidth manager monitors over time, bandwidth usage of each of the plurality of TGS, section 0034-0037), based on a predetermined time interval (see, monitored bandwidth usage over time, section 0008-0009, 0031-0033); 

performing a super inroute group load balance between at least one super inroute group contained in the selected inroute set (see, load balancing as the terminal moves across inroutes or IGs for the  even distribution, section 0063, 0079, 0106), each of the at least one super inroute groups having a different symbol rate (see, inroute groups having multiple symbol rates, section 0028, noted: there multiple inroutes within the inroute groups); 

performing an inroute group load balance between one or more inroute groups contained in each of the at least one super inroute groups (noted: management of inroute groups by the bandwidth manager,  indicating of scaling factors to the inroutes group manager (IGM), which  then applies them to the terminals, section 0031, load balancing, section 0063, 0079, 0106),  each of the one or more inroute groups having a different modulation rate (see, different modulations schemes used, total in relation to the terminals’ rate plan associated with modulation rate of the terminals in the inroute groups, section 0062-0069); and
performing an inroute load balance between one or more inroutes contained in each of the one or more inroute groups (see, load balancing across the inroutes and inroute groups (IGs), section 0063, 0079, 0106), wherein the traffic load (see, when managing the bandwidth usage, the average per–terminal throughput is used by the bandwidth manager to balance resources and allocated base on subscribed rate, section 0053, 0053-0057, noted: traffic demands/demand requests from the terminals, section 0010, 0045, 0045, 0078, 0080-0084, 0095-0097, 0157) includes at least guaranteed service terminal traffic and/or backlog terminal traffic (see, the terminal being entitled to a maximum throughput rate based on its subscription profiles, section 0053-0063, noted: the bandwidth allocated to the terminals in terminal group/ terminals in the inroutes based on demands/demand requests, 0010, 0045, 0078, 0080-0084, 0095-0097), and 

wherein traffic load for the satellite communication system is balanced across the at least one super inroute group, the one or more inroute groups, and the one or more inroutes (noted: the traffic/bandwidth usage of the inroutes and inroute groups  is balanced across the inroutes and inroute groups (IGs), section 0053-0059, 0063, 0079+, 0106+).

Regarding claim 2, XU ‘691 discloses the method of claim 21, wherein performing a super inroute group load balance further comprises: balancing committed traffic load across super inroute groups contained in the selected inroute set (see, when managing the bandwidth usage, the average per–terminal throughput is used by the bandwidth manager to balance resources and allocated based on subscribed rate, section 0053, 0053-0057, noted: traffic demands/demand requests from the terminals, section 0010, 0045, 0045, 0078, 0080-0084, 0095-0097, 0157); and balancing backlog traffic load across super inroute groups contained in the selected inroute set (noted: section 0053-0063, 0079, 0106-dislcloses load balancing of backlog traffic across inroutes and inroute groups (IGs)).


Regarding claim 15, XU ‘691 discloses the method, wherein performing an inroute group load balance further comprises: balancing committed traffic load across inroute groups contained in each of the at least one super inroute group (see, when managing the bandwidth usage, the average per–terminal throughput is used by the bandwidth manager to balance resources and allocated based on subscribed rate, section 0053, 0053-0057, noted: traffic demands/demand requests from the terminals, section 0010, 0045, 0045, 0078, 0080-0084, 0095-0097, 0157); and balancing backlog traffic load across inroute groups contained in each of the at least one super inroute groups (noted: section 0053-0063, 0079, 0106-discloses load balancing of backlog traffic across inroutes and inroute groups (IGs)).

Regarding claim 18, XU ‘691 discloses the method, wherein performing an inroute load balance further comprises: balancing committed traffic load across inroutes contained in each of the one or more inroute groups (see,  the average per–terminal throughput is used by the bandwidth manager to balance resources and allocated based on subscribed rate, section 0053, 0053-0057, noted: traffic demands/demand requests from the terminals, section 0010, 0045, 0045, 0078, 0080-0084, 0095-0097, 0157, the terminals are entitled to the subscriber rate); and balancing backlog traffic load across inroutes contained in each of the one or more inroute groups (noted: section 0053-0063, 0079, 0106-dislcloses load balancing of backlog traffic across inroutes and inroute groups (IGs)).

Allowable Subject Matter
13.	Claims 3-14, 16-17, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANDAL ELPENORD/Primary Examiner, Art Unit 2473